DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
Claims 1-11 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ito et al. (US Pub No. 2011/0304290 A1 and Ito hereinafter).
As to Claim 1 and 11, Ito in Fig.1-Fig.12 discloses a method/a control device for a rotating electrical machine (1), comprising:
processing circuitry (4, 5)
to detect (2) rotating electrical machine currents that are alternating currents (output of inverter 3) flowing to the rotating electrical machine (1);
to generate a position estimation voltage command (12) for each phase of the
rotating electrical machine (See [0041]);
to extract position estimation currents (6u,6v,6w) included in the rotating electrical machine currents based on the position estimation voltage commands (See [0045]);
to estimate a rotor position (7) of the rotating electrical machine based on a DC component of amplitudes of the position estimation currents, the DC component being not changed according to the rotor position (See figure 2, [0046], [0050] and [0044]);
to calculate drive voltage commands (the output of 15 that is coupled to the output of position calculation unit 8 and the d/q axis controller 14d,14q) for driving the rotating electrical machine based on the rotating electrical machine currents and the estimated rotor position;
to obtain rotating electrical machine voltage commands (output of 23u,223v,23w) as a sum of the position estimation voltage commands (output of 12) and the calculated drive voltage commands (output of 16), 
to output (output of 5) the rotating electrical machine voltage commands; and
to apply (output of 3) a voltage to the rotating electrical machine based on the rotating electrical machine voltage commands (See [0042]- [0044]).
As to Claim 2, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein the DC component is an average of the amplitudes of the phases of the position estimation currents (See [0046]).   
As to Claim 3, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein the position estimation voltage commands are pulse-like voltages and separately applied to each of the phases (See [0044]).  
As to Claim 4, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein the position estimation voltage commands are multiphase AC voltages (See [0044]).  
As to Claim 5, Ito discloses the control device for a rotating electrical machine according to claim 4, wherein the processing circuitry calculates the amplitudes of the position estimation currents by integrating (10u,10v,10w) squares of the position estimation currents (See [0046]).  
As to Claim 6, Ito discloses the control device for a rotating electrical machine according to claim 5, wherein an integration interval for the integrating is an integral multiple of a half period of the position estimation voltage commands (See [0051]- [0052]). 
As to Claim 7, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein the processing circuitry stores in advance (memory -microcomputer) a relationship between the DC component and the rotor position, which is represented by a difference from a reference position that is a d-axis of the rotating electrical machine, and performs position estimation using the relationship (See [0053]- [0055]).  
As to Claim 8, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein the processing circuitry performs position estimation by tracking control such that the DC component has a DC component target value stored in advance (memory-Microcomputer: See [0053]).
As to Claim 9, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein the processing circuitry performs control such that the rotating electrical machine currents have a value at which the rotating electrical machine is magnetically saturated (See [0031]). 
As to Claim 10, Ito discloses the control device for a rotating electrical machine according to claim 1, wherein when an amplitude of the rotating electrical machine currents is less than a threshold value set to the value at which the rotating electrical machine is magnetically saturated, the processing circuitry performs position estimation using an AC component of the amplitudes of the position estimation currents, the AC component being changed according to the rotor position, and when the rotating electrical machine currents are equal to or greater than the threshold value, the processing circuitry performs position estimation using the DC component of the amplitudes of the position estimation currents, the DC component being not changed according to the rotor position (See [0016] and [0043]-[0047]). 

Response to Arguments/Remarks
As to applicant’s argument “…Applicant respectfully submits the amended independent claims patentably define over Ito... Applicant respectfully submits that Ito fails to disclose all the features of either of the independent claims. For example, Ito fails to disclose detecting rotating electrical machine currents that are alternating currents flowing to a rotating electrical machine, extracting position estimation currents included in the rotating electrical machine currents, and estimating a rotor position of the rotating electrical machine based on a DC component of amplitudes of the extracted position estimation currents, the DC component being not changed according to the rotor position…Ito at paragraph [0033] indicates that “[a]lternatively, the current detection means 2 may detect a DC bus current inputted to the voltage application means 3 and calculate the electric rotating machine currents from the DC bus current.” However, lto does not disclose in this case how calculations are preformed thereafter, and Ito fails to disclose that a rotor position of the rotating electrical machine is estimated based on a DC component of amplitudes of the position estimation currents, which are included in the rotating electrical machine currents, which are alternating currents flowing to the rotating electrical machine…Accordingly, Applicant respectfully submits that Ito fails to disclose “processing circuitry to detect rotating electrical machine currents that are alternating currents flowing to the rotating electrical machine; to generate a position estimation voltage command for each phase of the rotating electrical machine; to extract position estimation currents included in the rotating electrical machine currents based on the position estimation voltage commands: to estimate a rotor position of the rotating electrical machine based on a DC component of amplitudes of the position estimation currents, the DC component being not changed according to the rotor position,” as recited by amended Claim 1, and as similarly required by Clam 11…Accordingly, Applicant respectfully submits that independent Claims 1 and 11, and claims depending therefrom, are allowable…”
In response to applicant’s argument, the examiner respectfully disagrees with the applicant's argument. The claim limitations are addressed based on what is claimed enlight of the specification using the broadest reasonable interpretation (BRI). In other words, the claims are examined based on what is claimed not necessarily argued or by bringing the specification into the claims. Hence, as to applicant’s newly amended claims, it should be inherently noted that the voltage application means 3 (inverter) of Ito outputs an alternating current based on the DC bus current input and an inverter is a device/circuitry that converts a Direct Current (DC) to Alternating Current (AC).  As to applicant’s other argument about the detection means 2 detecting the DC current, it is clearly thought by Ito that the system is capable of calculating from the direct current (DC) input to the inverter (3) the electric a machine (1) currents which reads on what appears to be broadly claimed limitations (See [0033]). Furthermore, Ito in his teachings as shown above and disclosed in the previous office actions of record by at least Fig.1, the position estimation current amplitude calculation section 7 calculates position estimation current amplitudes Iuh, Ivh, and Iwh by using only the squares of the position estimation currents iuh, ivh, and iwh which are outputted from the current extractors 6u, 6v, 6w (see also [0046]) and the inputs to 6u, 6v, 6w (Iu, Iv, Iw) are connected to the current detection means 2 which detects a DC bus current inputted to the voltage application means 3 and calculate the electric rotating machine currents from the DC bus current (see [0032]).  In addition, it is clearly thought that the voltage instructions Vup*, Vvp*, and Vwp*, which are applied to the voltage application means 3, are the drive voltage instructions Vu*, Vv*, and Vw*, outputted from the control means 5, on which the position estimation voltage instructions Vuh, Vvh, and Vwh outputted from the position estimation voltage generator 12 have been superimposed, respectively. Therefore, the electric rotating machine currents iu, iv, and iw detected by the current detection means 2 include position estimation currents iuh, ivh, and iwh having the same frequency components as those of the position estimation voltage instructions Vuh, Vvh, and Vwh, respectively (See [0044]). In conclusion, the rejections of independent claims 1 and 11 and dependent claims 2-10 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/           Patent Examiner, Art Unit 2846                                                                                                                                                                                             /KAWING CHAN/Primary Examiner, Art Unit 2846